Citation Nr: 1234809	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee instability prior to May 15, 2009, in excess of 40 percent for right total knee replacement with a history of right knee instability and right knee degenerative joint disease prior to November 1, 2010, and in excess of 30 percent thereafter (except for the period during which a temporary total evaluation was assigned). 

2.  Entitlement to an initial evaluation in excess of 20 percent for right knee degenerative joint disease. 

3.  Entitlement to an increased evaluation for right shoulder acromioclavicular degenerative joint disease, rated as 10 percent disabling prior to June 25, 2007 and 20 percent disabling thereafter. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2009 and March 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge at a local VA facility.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2011).  The record does not indicate that the requested hearing has been scheduled, and the claim must be remanded to allow for the scheduling of a videoconference hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO regarding the claims for entitlement to increased ratings for right knee and right shoulder disabilities and entitlement to TDIU. 

2.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


